Citation Nr: 1637854	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO, in part, continued a 30 percent rating for service-connected PTSD.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was previously remanded by the Board in March 2014, January 2015 and February 2016 for additional evidentiary development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for an increased rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, anger, irritability, disturbances in motivation, nightmares and sleep difficulties, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.      §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that VA's duty to notify was satisfied by a letter in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, post-service VA treatment and Vet Center records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in February 2009 and April 2014 to determine the severity of his PTSD.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2014, January 2015 and February 2016 remand directives by requesting that the Veteran identify any outstanding treatment records, obtaining VA treatment records, obtaining the Veteran's Vet Center records, and obtaining the April 2014 VA examination and opinion, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.
II.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R.  § 4.126 (a). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

III.  Evidence and Analysis

The Veteran generally contends that a rating in excess of 30 percent is warranted for his PTSD, and he has cited to his GAF scores and argued that his condition has gotten progressively worse.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

VA treatment records dated through April 2016 reflect the Veteran's participation in group and individual therapy.  The Veteran reported symptoms of hypervigilance, agitation, anxiety, trouble sleeping and nightmares.  The Veteran also reported trouble with his wife including communication difficulties.  Mental status examinations routinely found that the Veteran was satisfactorily groomed.  The Veteran was found to be cooperative with good eye contact.  The Veteran's speech was found to have normal rate, tone and volume.  The Veteran's affect was appropriate and his mood euthymic.  The Veteran's thought process was logical and goal directed.  The Veteran repeatedly denied suicidal or homicidal ideations and there was no evidence of hallucinations or delusions.  The Veteran was found to be alter and oriented to person, place and time.  The Veteran's concentration and memory were normal and his insight and judgment were good.  

Throughout the Veteran's VA treatment notes, the examiners assigned the Veteran a range of GAF scores.  In December 2007 and June 2008 the Veteran was assigned GAF scores of 75.  See December 2007 and June 2008 VA treatment notes.  October 2008 and April 2009 VA treatment notes reflect that the Veteran was assigned GAF scores of 60.  See October 2008 and April 2009 VA treatment notes.  A May 2012 VA treatment note reflects that the Veteran was assigned a GAF score of 75.  See May 2012 VA treatment note.  VA treatment notes from June, September and December 2015 as well as an April 2016 reflect that the Veteran was assigned GAF scores of 65.  See June, September and December 2015 and April 2016 VA treatment notes.  

Vet Center records from two separate Vet Centers dated through February 2016 reflect the Veteran's participation in group and individual therapy sessions.  The notes from the sessions repeatedly show that the Veteran was present and active in the discussions.  The Veteran reported no suicidal or homicidal ideations and the therapist noted that there was no evidence of psychosis.  Session notes reflect that the Veteran reported nightmares, flashbacks and intrusive thoughts.  The Veteran reported that he had trouble with concentrating and that he lost interest easily.  The Veteran reported that he had problems with anger and that he was easy to startle.  Further the Veteran reported problems with his marriage but that through communication, it improved.  

A February 2009 VA examination report reflects the Veteran's complaints of nightmares, irritability and anger.  The Veteran reported that his irritability caused him problems at work with his temper, but that he was retired from his job.  Further the Veteran reported that his irritability has caused problems with his wife and that in addition to nightmares, he had trouble sleeping.  The Veteran reported that he was married and had been for 27 years.  The Veteran reported that he had good relationships with his parents, his siblings and his children.  The Veteran reported that other than group and individual therapy sessions, he also took medications for his mental health issues.  The Veteran completed college and had no legal problems. 

Mental status examination revealed that the Veteran's orientation was within normal limits.  His appearance and hygiene were appropriate and his behavior was appropriate.  The Veteran maintained good eye contact and his affect and mood were normal.  The Veteran's communication, speech and concentration were within normal limits.  The examiner found no evidence or report of panic attacks, suspiciousness, delusions, hallucinations, or obsessional rituals.  The examiner found the Veteran's thought processes to be normal and that he was able to read and understand directions.  The Veteran's judgment was not impaired and his abstract thinking was normal.  The Veteran's memory was within normal limits.  There was no evidence of suicidal or homicidal ideations and no behavioral, cognitive, social affective or somatic symptoms attributed to his PTSD.  The examiner assigned a GAF score of 75. 

The examiner noted that the Veteran did not have difficulty performing activities of daily living and that he was able to establish and maintain effective work/school and social relationships.  The examiner noted that the Veteran was able to maintain effective family role functioning.  The examiner found that the Veteran had occasional interference with recreation or leisurely pursuits as the Veteran claimed that he was socially withdrawn.  However, the examiner noted that documentation from the Veteran's treatment reports revealed that he was improved greatly and that he was participating in weekly leisure activities.  The examiner found that the Veteran had no trouble understanding commands and that he did not pose any danger to himself or others.  The examiner found that the prognosis for the Veteran's psychiatric condition improvement was good.  The examiner noted that the Veteran retired after 35 years on the job. 

An October 2011 Vet Center group session note reflects the Veteran's participation in a socialization exercise.  The session notes reflect that the Veteran enjoyed the session and that he was pleasant and cooperative.  A December 2011 group session reflects that the Veteran reported feeling thankful to be alive and for his family and a September 2011 note reflects that the Veteran noted that his wife had helped greatly in his coping.  An October 2013 group session note reflects the Veteran's participation with his socialization group.  The Veteran reportedly interacted appropriately and was pleasant and cooperative. 

During the Veteran's November 2013 hearing, he testified that he saw his psychiatrist once every two or three months, took medication, and attended group counseling sessions once a week.  The Veteran testified that he suffered from sleep problems and nightmares about once a month.  The Veteran testified that he suffered from depression and guilt and that he had trouble interacting with other people.  The Veteran testified that he had a good relationship with one of his daughters, his brother and his wife.  The Veteran reported that his PTSD symptoms most impacted his relationship with his wife and his ability to make and establish new relationships.  The Veteran reported that his daily routine was to get up early, fix his wife some coffee, eat breakfast, drive over to check on his brother, walk his dogs and cook.  The Veteran reported that he was uneasy in large crowds and that he would have to sit with a vantage point if he went out to eat.  Further the Veteran testified that while he attended church and would go to the movies, he did so for his wife.  The Veteran reported that he retired from his position in part because he was having problems with management.  The Veteran reported that he got along well with  his coworkers but that he had been "written up" by management and that he felt that they were trying to force him out.  The Veteran testified that he felt that his condition had worsened as he had gotten older and that he noted that things bothered him more.  The Veteran reported that he had panic attacks and was quick to startle.  The Veteran testified that he had had suicidal thoughts in the past but because of his religious upbringing he would not follow through.  Further the Veteran testified that he did not have homicidal thoughts or thoughts of harming others.  The Veteran testified that he suffered from road rage but managed to maintain composure. 

An April 2014 Posttraumatic Stress Disorder Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of intrusive thoughts, avoidance, negative alternations in cognitions, mood, arousal and activity and loss of interest.  The Veteran also expressed feelings of depression, guilt and worthlessness which the examiner attributed to the Veteran's unspecified depressive disorder.  The Veteran reported that he had been married for 34 years and that he lived with his wife and 17 year old grandson.  The Veteran reported some difficulty with both relationships but that the relationships were stable.  The Veteran reported good relationships with his siblings and children.  The Veteran reported that he attended a weekly group at the Vet Center and felt support from the group members and that he enjoyed going.  Further the Veteran noted that he had a couple of friends who like him were retired and they would meet in the park and play tennis.  The Veteran reported that he received his Bachelor's Degree in sociology and political science in 1977 and that he retired from his job in 2003.  The Veteran reported that he attended church regularly with his wife.  The Veteran reported nightmares and sleep problems, irritability and problems with concentration, distrust and anger as well as diminished interest in activities

Mental status evaluation found the Veteran to be alert and oriented to person, place and time.  The Veteran was adequately groomed and casually dressed.  The Veteran's mood was down and his affect was mood congruent.  The Veteran's thoughts were logical and goal-directed, his speech was clear, relevant and coherent.  The Veteran's memory was intact and his concentration was good.  The examiner found that the Veteran's fund of general knowledge was good and while the Veteran was able to cite a current event, "when naming the president prior to George Bush, he said Kennedy and did not notice his mistake."  The examiner found the Veteran's judgment, reasoning and analytical skills to be good.  The examiner assigned a GAF score of 55 due to "moderate symptoms of PTSD and depression which have a moderate impact on his social functioning."  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

December 2014 and 2015 Vet Center session notes reflect that the Veteran attended the socialization group's annual Christmas party and that he participated meaningfully in the activities.  The Veteran was found to be alert and oriented to person, place and time.  There was no suicidal or homicidal ideations and no psychosis.  

An August 2015 letter submitted by a readjustment counselor from the Vet Center refers to another Veteran and is not relevant to this appeal.  

Statements submitted by the Veteran and his wife in September 2015 reflect the Veteran's complaints of nightmares, anger, flashbacks and depression.  The Veteran stated that he retired from his job rather than get fired.  The Veteran further stated that his personal relationships were greatly strained by his PTSD and that he felt that his condition was progressing as his reported GAF scores had fallen from a 75 to a 65 to a 55.  The Veteran's wife's statement reflects her observations of the Veteran's sleep problems, anxiety and anger.  The Veteran's wife reported that the Veteran wakes often and that he has a short temper.  She noted that "the least thing can set him off." 

Following a review of the aformentioned evidence, which includes VA treatment records dated through April 2016, Vet Center records, the Veteran's own statements as well as his wife's, and the VA examination reports dated in February 2009 and April 2014, the Board concludes that the Veteran's PTSD during the relevant time period is characterized by the following signs or symptoms:  some trouble with communication between himself and his spouse; nightmares; flashbacks; intrusive thoughts; some lack of concentration; loss of interest; anger and rage; an easy startle response; social withdrawel; unease in large crowds; panic attacks; and some depression.  

The evidence during this time period also includes: GAF scores ranging from 60 to 75; the Veteran's description of a good marriage of 27 (and later 34) years; normal affect and mood; no evidence of panic attacks, suspiciousness, delusions, hallucinations or obsessional rituals; memory within normal limits; no evidence of suicidal or homicidal ideations, not behavioral, cognitive, social affective or somatic symptoms associated with PTSD; the ability to maintain effective family role functioning; the ability to participate in weekly leisure activities; the ability to interact appropriately and to be pleasant and cooperative; the ability to establish new relationships; the ability to manage his composure when confronted with road rage; interaction with other retired friends with whom he plays tennis; regular church attendance; logical and goal-directed thoughts; good concentration, judgment, reasoning and analytical skills.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent rating for the entire appeal period.  

The Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety, anger, irritability, disturbance of motivation, nightmares, and sleep difficulties are similar to those contemplated in his current 30 percent rating.  As indicated previously, a 50 percent rating is warranted where there are symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity.  

With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment and insight were consistently found to be good or intact.  There is no evidence of impaired abstract thinking.  His speech was consistently found to be goal-directed and logical and his affect has not been found to be flattened.  There is no evidence that the Veteran experiences suicidal ideations or homicidal ideations and he has, in fact, denied such symptoms during the course of the appeal.  While the Veteran testified to suicidal thoughts at his hearing, he also indicating that he would never resort to such action as a result of his religious upbringing.  Therefore the Board finds that such thoughts were at most fleeting.  The Veteran's memory has been consistently found to be good or within normal limits and there is no allegation or indication that he has impairment of short- or long-term memory.  There is also no evidence that he has difficulty in understanding complex commands. 

The Veteran reported that he had been married for about 34 years and that while his marriage had some difficulties he was happy with his wife and his marriage was stable, suggesting that he was able to maintain social relationships.  He also reported maintaining good relationships with his adult daughter and siblings, that he was active in his Vet Center socialization group.  In addition, he reported maintaining relationships with some retired friends with whom he would meet to play tennis.  The information shows that he is able to establish and maintain social relationships.

The record establishes that the Veteran retired from work with the post office in 2003.  While the Veteran reported that he retired rather than get fired and that he had some trouble with management, the Veteran testified that he had good relationships with his coworkers during his November 2013 hearing.  Therefore, the Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

While symptoms like panic attacks and disturbances of motivation are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  The Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbance and nightmares.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, VA examiners assigned GAF scores of 75 in December 2007 and June 2008, indicating mild symptoms.  In October 2008 and April 2009, VA examiners assigned GAF scores of 60, indicating moderate symptoms.  During the February 2009 VA examination, the examiner assigned a GAF score of 75, again indicating mild symptoms.  A VA examiner assigned a GAF score of 75 in May 2012, again indicating mild symptoms.  During the April 2014 VA examination, the examiner assigned a GAF score of 55, indicating moderate symptoms.  In June, September and December 2015 and in April 2016, VA examiners assigned GAF scores of 65, indicating mild symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As the Veteran has been assigned GAF scores reflecting mild to moderate symptoms, primarily mild and the evidence of record, as detailed previously, supports such scores, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 30 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 30 percent rating and, absent more severe symptoms, a higher rating is not warranted.

The Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology similar to flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Again, while the Veteran testified at his hearing that he suffered from panic attacks, such have not been documented in his medical history and the Board finds that such were not near-continuous and therefore are not sufficient for a higher rating.  Further, while the Veteran testified to prior suicidal thoughts such were fleeting and not indicative of requiring a higher rating.  Therefore, for the foregoing reasons, the Board finds that the Veteran's PTSD is expressly contemplated by the 30 percent criteria which contemplates symptoms like depressed mood, anxiety, panic attacks, and sleep impairment.   
IV.  Other Considerations 

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable for such disability throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to disturbances in motivation, sleep difficulties, anger, anxiety and nightmares-are contemplated by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe and are similar to the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for such disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization although these are not demonstrated in the evidence of record.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the 

combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected PTSD.  Moreover, while he testified that he was currently unemployed, the Veteran related that it was because he retired in 2003.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with the instant claim decided herein and, consequently, no further consideration of such is necessary at this time.

For the foregoing reasons, the Board finds that a 30 percent rating for the Veteran's service connected PTSD for the entire appellate period is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to an increased rating for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R.  §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


